DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because it is not so clear where various reference character lines/arrows terminate (and therefore unclear what elements in the drawings these reference characters are assigned to) due to extensive use of shading in the drawings.
The following is a quote of 37 CFR 1.84 Standards for drawings, subsections (l) Character of lines, number and letters and (m) Shading:
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.

[s]olid black shading areas are not permitted”. Part of the reason why solid black shading areas are not permitted is because lines (e.g., reference character lines) which are solid black can be lost in the solid black shading areas such as in the drawings of this application.
Applicant should submit a new set of drawings that do not use solid black shading so that lines therein can be more easily discerned/identified.
Otherwise, it is not so clear how much shading really aids in understanding the invention. Even if the aforementioned issue is resolved (or even if it wasn’t an issue that needed correction), the Office still recommends that the applicant reconsider whether shading is even worth it in the first place (e.g., whether shading is worth the reduction in spatial resolution that inherently comes with the use of shading due to dithering artifacts and halftoning artifacts that result from the conversion from grayscale to black and white).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claim 25, 28 is objected to because of the following informalities. Appropriate correction is required.
Claim 25 recites the term “obtaining” but should be corrected to read as --said obtaining--.
Claim 28 recites the term “imaging” but should be corrected to read as --said imaging--.
Claim 28 recites the term “the receptor” but should be corrected to read as --a receptor--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21, 30, and 40, the term "substantially orthogonal" is a relative term which renders the claim indefinite.  The term "substantially" in the context of the rotational axis being orthogonal (or at least substantially orthogonal) to the table/support surface is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For example, consider a rotation axis that is orthogonal to the table (90° with the surface of the table). As the axis is tilted away from 90°, at what point does it no longer read on “substantially orthogonal”? Otherwise, consider a rotation axis that is parallel to substantially orthogonal”? In other words, where is the precise boundary between “substantially orthogonal” and not “substantially orthogonal”?

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 30 depends on claim 21 and further recites the limitation “wherein the tomosynthesis imaging system is rotatable about an axis substantially orthogonal to the table” and no other limitation. However, claim 21 already recites that the tomosynthesis imaging system is rotatable about a rotation axis substantially orthogonal to the table. Therefore claim 30 does not appear to further limit the subject matter of claim 21.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-24, 26-32, and 37-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores et al., US 2009/0080604 A1 (hereinafter “Shores”) in view of Packard US 2013/0259193 A1 (hereinafter “Packard”).
Regarding claims 21 and 30, Shores teaches a method of performing a breast biopsy with a patient in a prone position, the method comprising:
positioning the patient (patient 101, Fig. 1) on a table (table 109/209/709, Figs. 1, 3, and 7) in a prone position (e.g., see Fig. 1 which illustrates the patient in a prone position on the table);
aligning an equipment support platform with a breast (breast 108/208/708, Figs. 1, 3, and 7) of the patient (see annotated Fig. 7C below which illustrates an equipment support platform aligned with the breast), wherein the equipment support platform is implied from “Means is provided for the table 109 to move up and down by a motor and in the x and y planes by bearings supporting the table 109” ¶ [0071]; in this sense, any element not positionally fixed to the table is linearly positionable relative to the table since the table can linearly move in the x and y directions);
compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly (opposing compression plates 755, Fig. 7C; one of the compression plates may read on a compression paddle, while the other of the compression plates may read on a breast platform) connected to the equipment support platform (the compression plates 755 are shown in Fig. 7C as connected to the equipment support platform);
imaging the breast of the patient with an x-ray imaging system (x-ray source 111/211/711 and x-ray detector 102/202/702, Figs. 1, 3, and 7) disposed below the table (the x-ray source and detector are illustrated in Figs. 1, 3, and 7 as below the table), wherein the x-ray imaging system is rotatable about a rotation axis (axis AA and/or axis BB, Figs. 3 and 7A; see ¶ [0084]-[0085]) substantially orthogonal to the table (the axes are shown in Fig. 3 as substantially orthogonal to the table);
rotatably positioning a stage arm assembly (needle biopsy assembly 104, Fig. 1; see annotated Fig. 7C) using information from the x-ray imaging system (see ¶ [0068]-[0069], [0106]), wherein the stage arm assembly includes a stage arm support platform (see annotated Figs. 1 and 7C) and is configured to support a biopsy needle (needle 105/biopsy instrument 705, Figs. 1 and 7C
obtaining a tissue sample with the biopsy needle from the breast of the patient imaged by the x-ray imaging system (“A biopsy, surgical or treatment procedure may be completed during fluoroscopic breast imaging, wherein progressive device positioning may be viewed by medical personnel.” ¶ [0094]; “In biopsy/surgical/treatment procedures, the instrument 705 may be manually and/or automatically positioned so as to selectively remove a tissue sample or to selectively remove or treat a tissue mass from a targeted region. As noted above, quasi real-time imaging utilizing the source 711 and detector 702 may yield images displayable on a user interface (not shown) positioned adjacent to the predetermined frame of reference 730. In turn, the displayed images may be dynamically viewed by medical personnel during a procedure to position and reposition the instrument 705 as desired. In the later regard, instrument 705 may be disposed for pivotal movement about and along axis AA, as well as angular positioning and displacement relative axis AA.” ¶ [0106]).





Regarding claim 22, Shores modified by the teachings of Packard teaches the patient (see, for example, Figs. 3 and 7A which illustrate the breast 208/708 aligned with axis AA).

Regarding claim 23, Shores modified by the teachings of Packard teaches the invention of claim 21. Shores further teaches rotating the x-ray imaging system into position for imaging (e.g., see ¶ [0084]). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

Regarding claim 24, Shores modified by the teachings of Packard teaches the invention of claim 22. Shores further teaches receiving the breast of the patient through an aperture (“hole”) defined by the table (“The prone breast imaging and biopsy system 100 may comprise a table 109 with one or two holes for both breasts or one breast and a patient's arm. The breast 108 is pendulant and may be restrained by a compression device (not shown) that facilitates needle biopsy and/or digital mammography. Alternatively, if a 3D image of the breast 108 is desired, the breast 108 may be fixed in a radiolucent holder (not shown) in order to prevent motion during image acquisition as well as to enable biopsy of the breast in a constrained position” ¶ [0070]) prior to compressing breast (implied since the patient is lying on the top surface of the table in the prone position and the compression of the breast hanging through the holes is below the table).

Regarding claim 26, Shores modified by the teachings of Packard teaches the invention of claim 22. Although Shores doesn’t teach rotating the x-ray imaging system see Fig. 4; “In one implementation angular range I may be established at equal to or less than 270°, angular range II may be established at equal to or less than 270° and angular range III may be established at equal to or less than 180°” ¶ [0090]).
MPEP 2177.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, the claimed range of “at least 180 degrees” overlaps with the disclosed range of “equal to or less than 270°”.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the modified invention of Shores by rotating the x-ray imaging system (which has been modified to read on a tomosynthesis imaging system as discussed above regarding claim 21) around the rotation axis through at least 180 degrees because it overlaps with ranges disclosed in the prior art; and the ordinarily skilled artisan would have been motivated to make this modification in order to ensure that enough angular views are captured for tomosynthesis.

Regarding claim 27, Shores modified by the teachings of Packard teaches the invention of claim 22. Although Shores does not explicitly teach rotating the stage arm assembly around the rotation axis through at least 180 degrees per se, Shores does teach (re)positioning the biopsy needle 705 (and therefore (re)positioning the stage arm assembly because the biopsy needle is coupled to the stage arm assembly) as desired which includes rotation about the rotation axis AA (see ¶ [0106]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to further modify the modified invention of Shores to rotate the stage arm assembly around the rotation axis through at least 180 degrees (or any other arbitrary amount of rotation for that matter) if such rotation would result in positioning the biopsy needle in a/the desired position; i.e., the ordinarily skilled artisan would have been motivated to rotate the stage arm assembly around the rotation axis through at least 180 degrees (or any other arbitrary amount of rotation for that matter) in order to (re)position the biopsy needle in a/the desired position.

Regarding claim 28, Shores modified by the teachings of Packard teaches the invention of claim 21. Shores further teaches that imaging the breast comprises moving a receptor of the x-ray imaging system (detector 102/202/702) arcuately (the detector moves along arc 114 as illustrated in Fig. 2; ¶ [0084]-[0085]). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

Regarding claim 29, Shores modified by the teachings of Packard teaches the invention of claim 21. Shores further teaches identifying a feature of interest from image identifying area of interest 103 from images is implied from ¶ [0067]-[0068] because the images which include the area of interest 103 are used to biopsy guidance; i.e., guiding needle 105 to the area of interest 103; therefore, it is understood that the location of the area of interest 103 in the image is known from the image itself).

Regarding claim 30, Shores modified by the teachings of Packard teaches the invention of claim 21. Shores further teaches that the x-ray imaging system is rotatable about an axis substantially orthogonal to the table (e.g., axis AA appears substantially orthogonal to the table). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

Regarding claim 31, Shores modified by the teachings of Packard teaches the invention of claim 21. Shores further teaches that the x-ray imaging system comprises an x-ray energy source (111, 211, 711) and an x-ray energy receptor (102, 202, 702), wherein each of the x-ray energy source and the x-ray energy receptor are independently rotatable about the ration axis (¶ [0089]-[0091]). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

Regarding claim 32, Shores modified by the teachings of Packard teaches the invention of claim 21. Shores further teaches that the stage arm assembly is independently rotatable from the x-ray imaging system (implied from ¶ [0071], [0106]). As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.

Regarding claims 37 and 38, Shores modified by the teachings of Packard teaches the invention of claim 21. Shores further teaches that the table is coupled to a base (see annotated figure below), and that the equipment support platform movably couples the x-ray imaging system, the stage arm assembly, and the breast support assembly to the base. As discussed above regarding claim 21, the x-ray imaging system was modified to also read on a tomosynthesis imaging system.



Regarding claim 38, Shores teaches a method of performing a breast biopsy with a patient in a prone position, the method comprising:
positioning the patient (patient 101, Fig. 1) on a table (table 109/209/709, Figs. 1, 3, and 7) in a prone position (e.g., see Fig. 1 which illustrates the patient in a prone position on the table);
compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly (opposing compression plates 755, Fig. 7C; one of the compression plates may read on a compression paddle, while the other of the compression plates may read on a breast platform) connected to an equipment support platform (the compression plates 755 are shown in Fig. 7C as connected to the equipment support platform);
obtaining x-ray image information of the breast (via x-ray source 111/211/711 and x-ray detector 102/202/702, Figs. 1, 3, and 7
rotatably positioning a stage arm assembly (needle biopsy assembly 104, Fig. 1; see annotated Fig. 7C) using the x-ray image information (see ¶ [0068]-[0069], [0106]), wherein the stage arm assembly includes a stage arm support platform (see annotated Figs. 1 and 7C) and is configured to support a biopsy needle (needle 105/biopsy instrument 705, Figs. 1 and 7C); and
obtaining a tissue sample using the x-ray image information, wherein the tissue sample is obtained with the biopsy needle (“A biopsy, surgical or treatment procedure may be completed during fluoroscopic breast imaging, wherein progressive device positioning may be viewed by medical personnel.” ¶ [0094]; “In biopsy/surgical/treatment procedures, the instrument 705 may be manually and/or automatically positioned so as to selectively remove a tissue sample or to selectively remove or treat a tissue mass from a targeted region. As noted above, quasi real-time imaging utilizing the source 711 and detector 702 may yield images displayable on a user interface (not shown) positioned adjacent to the predetermined frame of reference 730. In turn, the displayed images may be dynamically viewed by medical personnel during a procedure to position and reposition the instrument 705 as desired. In the later regard, instrument 705 may be disposed for pivotal movement about and along axis AA, as well as angular positioning and displacement relative axis AA.” ¶ [0106]).


per se. It is noted, however, that Shores is at least somewhat concerned with minimizing x-ray radiation exposure (¶ [0077]-[0078]).
Packard, in the same or similar field of endeavor (i.e., breast imaging, also known as mammography), teaches tomosynthesis in addition or cone beam CT of the breast (“The apparatus of the present invention is capable of obtaining volume images of CBCT or tomosynthesis types, over angular ranges set by the operator, either using an operator interface, or by manual adjustment of gantry 34 components. The apparatus of the present invention is capable of obtaining 2-D images from any angle that is within the possible range of movement of gantry 34.” ¶ [0060]).
The ordinarily skilled artisan would have recognized that tomosynthesis exposes the patient to much less x-ray radiation than CT because of the tomosynthesis requires less projection angles/projection views than CT.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Shores such that the x-ray image information is tomosynthesis image information, as taught by Packard; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for (i.e., enable the x-ray imaging system to provide for) an additional imaging modality (i.e., in addition to CT) that exposes the patient to less x-ray radiation than CT.

Regarding claim 40, Shores teaches a method of performing a breast biopsy with a patient, the method comprising:
at least partially supporting the patient (patient 101, Fig. 1) on a support surface (surface of table 109/209/709, Figs. 1, 3, and 7
extending a breast (breast 108/208/708, Figs. 1, 3, and 7) of the patient through an opening (“hole”) defined by the support surface (“The prone breast imaging and biopsy system 100 may comprise a table 109 with one or two holes for both breasts or one breast and a patient's arm. The breast 108 is pendulant and may be restrained by a compression device (not shown) that facilitates needle biopsy and/or digital mammography. Alternatively, if a 3D image of the breast 108 is desired, the breast 108 may be fixed in a radiolucent holder (not shown) in order to prevent motion during image acquisition as well as to enable biopsy of the breast in a constrained position” ¶ [0070]);
compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly (opposing compression plates 755, Fig. 7C; one of the compression plates may read on a compression paddle, while the other of the compression plates may read on a breast platform) connected to an equipment support platform (the compression plates 755 are shown in Fig. 7C as connected to the equipment support platform), wherein the equipment support platform is disposed on an opposite side of the support surface from the patient (see annotated figures below);
imaging the breast of the patient with an x-ray imaging system (x-ray source 111/211/711 and x-ray detector 102/202/702, Figs. 1, 3, and 7) disposed on the opposite side of the support surface (the x-ray source and detector are illustrated in Figs. 1, 3, and 7 as below the table while the patient is above the table), wherein the x-ray imaging system is rotatable about a rotation axis (axis AA and/or axis BB, Figs. 3 and 7A; see ¶ [0084]-[0085]) substantially orthogonal to the support surface (the axes are shown in Fig. 3 as substantially orthogonal to the table);
rotatably positioning a stage arm assembly (needle biopsy assembly 104, Fig. 1; see annotated Fig. 7C) using information from the x-ray imaging system (see ¶ [0068]-[0069], [0106]), wherein the stage arm assembly includes a stage arm support platform (see annotated Figs. 1 and 7C) and is configured to support a biopsy needle (needle 105/biopsy instrument 705, Figs. 1 and 7C); and
obtaining a tissue sample with the biopsy needle from the breast of the patient imaged by the x-ray imaging system (“A biopsy, surgical or treatment procedure may be completed during fluoroscopic breast imaging, wherein progressive device positioning may be viewed by medical personnel.” ¶ [0094]; “In biopsy/surgical/treatment procedures, the instrument 705 may be manually and/or automatically positioned so as to selectively remove a tissue sample or to selectively remove or treat a tissue mass from a targeted region. As noted above, quasi real-time imaging utilizing the source 711 and detector 702 may yield images displayable on a user interface (not shown) positioned adjacent to the predetermined frame of reference 730. In turn, the displayed images may be dynamically viewed by medical personnel during a procedure to position and reposition the instrument 705 as desired. In the later regard, instrument 705 may be disposed for pivotal movement about and along axis AA, as well as angular positioning and displacement relative axis AA.” ¶ [0106]).



per se. It is noted, however, that Shores is at least somewhat concerned with minimizing x-ray radiation exposure (¶ [0077]-[0078]).
Packard, in the same or similar field of endeavor (i.e., breast imaging, also known as mammography), teaches tomosynthesis in addition or cone beam CT of the breast (“The apparatus of the present invention is capable of obtaining volume images of CBCT or tomosynthesis types, over angular ranges set by the operator, either using an operator interface, or by manual adjustment of gantry 34 components. The apparatus of the present invention is capable of obtaining 2-D images from any angle that is within the possible range of movement of gantry 34.” ¶ [0060]).
The ordinarily skilled artisan would have recognized that tomosynthesis exposes the patient to much less x-ray radiation than CT because of the tomosynthesis requires less projection angles/projection views than CT.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Shores such that the X-ray imaging system is also configured tomosynthesis imaging, as taught by Packard; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for (i.e., enable the x-ray imaging system to provide for) an additional imaging modality (i.e., in addition to CT) that exposes the patient to less x-ray radiation than CT. By making this modification, the x-ray imaging system may be considered to read on a tomosynthesis imaging system by virtue of being capable of tomosynthesis imaging.

Claims 25, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores in view of Packard as applied to claim 21 above, and further in view of Ning et al., US 2009/0171244 A1 (hereinafter “Ning”).
Regarding claims 25, 35, and 36, Shores modified by the teachings of Packard teaches the invention of claim 21; but does not teach that obtaining the tissue sample comprises linearly repositioning a carriage slide assembly of the stage arm assembly along the stage arm support platform, wherein the carriage slide assembly is connected to the stage arm assembly, and wherein the biopsy needle is removably secured to the carriage slide assembly
Ning teaches linearly repositioning a carriage slide assembly of a stage arm assembly along a stage arm support platform (¶ [0078]), wherein the carriage slide assembly is connected to the stage arm assembly (see annotated figure below), and wherein the biopsy needle is removable secured to the carriage slide assembly (implied in the sense that needles of various sizes can be used with the system, ¶ [0080], therefore the needle must be removable in order for the system to be able to accommodate a differently sized needles).

At the time of invention it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Shores such by linearly repositioning a carriage slide assembly of the stage arm assembly along the stage arm support platform, wherein the carriage slide assembly is connected to the stage arm assembly, and wherein the biopsy needle is removably secured to the carriage slide assembly, as taught by Ning; and the ordinarily skilled artisan would have been motivated to make this modification in order to properly align/position the biopsy needle with the tissue (or particular region thereof) to be biopsied (e.g., a lesion or suspected tumor).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores in view of Packard as applied to claim 21 above, and further in view of Siczek et al., US 5,078,142 (hereinafter “Siczek”).
Regarding claim 33, Shores modified by the teachings of Packard teaches the invention of claim 21; but does not teach that the table comprises substantially symmetrical end sections and is configured to support the patient in at least two positions.
Siczek teaches a table (20) comprising substantially symmetrical end sections (the stationary portion of table 20 and the hinged foot portion 44, Figs. 1A and 2) and is configured to support the patient in two positions (e.g., the position of the patient as shown in Fig. 1A and the position of the patient as shown in Fig. 2).
Siczek teaches: “Referring now to the pictorial diagram of FIG. 2, patient table 20 includes a hinged foot portion 44 illustrated in a lowered position to facilitate mounting and dismounting by the patient. Once the patient has positioned herself as shown in FIG. 2, the foot portion of patient table 20 is raised to the horizontal position illustrated in FIG. 1A. Similarly, the foot portion 44 of patient table 20 is lowered to the position shown in FIG. 2 following the examination procedure to facilitate dismounting by the patient. Control of the position of foot portion 44 of patient table 20 may be accomplished via any of a number of conventional manual or motorized mechanisms.” (col. 6, lines 36-48).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified Shores invention such that the table comprises substantially symmetrical end sections and is configured to support the patient in at .

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shores in view of Packard as applied to claim 21 above, and further in view of Sendai, US 2008/0101537 A1 (hereinafter “Sendai”).
Regarding claim 34, Shores modified by the teachings of Packard teaches the invention of claim 21; but does not teach that the tomosynthesis imaging system comprises an x-ray energy receptor disposed within at least a portion of the breast support assembly.
Sendai teaches a tomosynthesis imaging system (¶ [0060]) comprising an x-ray energy receptor (241) disposed within a breast support assembly (24).
At the time of invention it would have been obvious to one having ordinary skill to further modify the modified invention of Shores such that the tomosynthesis imaging comprises an x-ray energy receptor disposed within at least a portion of the breast support assembly, as taught by Sendai; and the ordinarily skilled artisan would have been motivated to make this modification in order to configure the tomosynthesis imaging system to also be able to image the breast in a more traditional mammographic manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-32, 35, 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 10-19 of US 10,092,358 B1 in view of Shores.
Regarding claim 21:
Instant application
Reference patent
21. A method of performing a breast biopsy with a patient in a prone position, the method comprising:

positioning the patient on a table in a prone position;








aligning an equipment support platform with a breast of the patient, wherein the equipment support platform is linearly positionable relative to the table;





compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly connected to the equipment support platform;




imaging the breast of the patient with a tomosynthesis imaging system disposed below the table, wherein the tomosynthesis imaging system is rotatable about a rotation axis substantially orthogonal to the table;






rotatably positioning a stage arm assembly using information from the tomosynthesis imaging system, wherein the stage arm assembly includes a stage arm support platform and is configured to support a biopsy needle; and

obtaining a tissue sample with the biopsy needle from the breast of the patient imaged by the tomosynthesis imaging system.




positioning a patient on a table in a prone position, the table including a base having an equipment support platform extending therefrom and disposed below the table, wherein the table extends substantially along an X-dimension and a Y-dimension, and the base extends substantially along a Z-dimension, each dimension being substantially orthogonal to one another;

aligning the equipment support platform with a breast of the patient, wherein the equipment support platform is coupled to the base by one or more slide assemblies and is configured to slide relative to the base in 

compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly, wherein the breast support assembly includes a breast support platform connected to the equipment support platform and supporting the compression paddle and the breast platform;

imaging the breast of the patient with a tomosynthesis imaging system, wherein the tomosynthesis imaging system includes an imaging support platform pivotally connected to the equipment support platform and supporting an x-ray source and a receptor, and wherein the tomosynthesis imaging system is rotatable about a rotation axis defined between the x-ray source and the receptor;

positioning a biopsy needle by configuring a stage arm assembly using information from the tomosynthesis imaging system, wherein the stage arm assembly includes a stage arm support platform configured to support the biopsy needle; and

obtaining a tissue sample from the breast of the patient imaged by the tomosynthesis imaging system.



Claim 10 of the reference patent does not recite that the stage arm is rotatably positioned, however this is known from Shores as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of being able to position the biopsy needle at any and every trajectory as desired.

Further, although claim 10 of the reference patent recites a biopsy needle and recites obtaining a tissue sample from the breast, claim 10 of the reference patent does not recite that the tissue sample was obtained with the biopsy needle. However obtaining tissue samples using a biopsy needle is well understood, routine, and conventional in the art and therefore obvious to obtain the tissue sample using the biopsy needle.

Regarding claims 22-29 and 32:
Instant application
Reference patent
22. The method of claim 21, further comprising aligning the rotation axis with the breast of the patient.
11. The method of claim 10 wherein the stage arm support platform is pivotally connected to the equipment support platform and rotatable about the rotation axis, and wherein the tomosynthesis imaging system and the stage arm assembly are independently rotatable around the rotation axis, and the method further includes aligning the rotation axis with the breast of the patient.
23. The method of claim 22, further comprising rotating the tomosynthesis imaging system into position for imaging.
12. The method of claim 11 including rotating the tomosynthesis imaging system into position for imaging.
24. The method of claim 22, further comprising receiving the breast of the patient through an aperture defined by the table prior to compressing the breast.
13. The method of claim 12 including placing the breast of the patient through an aperture defined within the table before compressing the breast.
25. The method of claim 21, wherein obtaining the tissue sample comprises linearly repositioning a carriage slide 


16. The method of claim 11 including rotating the tomosynthesis imaging system around the rotation axis through at least 180 degrees.
27. The method of claim 22, further comprising rotating the stage arm assembly around the rotation axis through at least 180 degrees.
17. The method of claim 16 including rotating the stage arm assembly around the rotation axis through at least 180 degrees.
28. The method of claim 21, wherein imaging the breast comprises moving the receptor of the tomosynthesis imaging system arcuately.
19. The method of claim 10 including moving the receptor of the tomosynthesis imaging system arcuately during a scan or sweep.
29. The method of claim 21, further comprising identifying a feature of interest from image information obtained by imaging the breast.
14. The method of claim 13 including identifying a feature of interest from imaging information.
32. The method of claim 21, wherein the stage arm assembly is independently rotatable from the tomosynthesis imaging system.
11. The method of claim 10 wherein the stage arm support platform is pivotally connected to the equipment support platform and rotatable about the rotation axis, and wherein the tomosynthesis imaging system and the stage arm assembly are independently rotatable around the rotation axis, and the method further includes aligning the rotation axis with the breast of the patient.


Regarding claim 30, see above regarding claim 21.

Regarding claim 31: The reference claims do not recite that the tomosynthesis imaging system comprises an x-ray energy source and an x-ray energy receptor, wherein each of the x-ray energy source and the x-ray energy receptor are independently rotatable about the rotation axis, however this is known from Shores as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of being imaging the breast from a plurality of 

Regarding claim 35: Claim 10 of the reference patent does not recite that a carriage slide assembly is connected to the stage arm assembly, however this is known from claim 3 of the reference patent which recites “a carriage slide assembly moveably connected to the stage arm support platform”.

Regarding claim 37: The reference claims do not recite that the table is coupled to a base, however this is known from Shores as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of providing a stable foundation for the table.

Regarding claim 38: The reference claims do not recite that the equipment support platform movably couples the tomosynthesis imaging system, the stage arm assembly, and the breast support assembly to the base, however this is known from Shores as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of providing a stable foundation for the tomosynthesis imaging system, the stage arm assembly, and the breast support assembly.

Regarding claim 39:
Instant application
Reference patent
39. A method of performing a breast biopsy with a patient in a prone position, the method comprising:


















compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly connected to an equipment support platform; 




obtaining tomosynthesis image information of the breast;









rotatably positioning a stage arm assembly using the tomosynthesis image information, wherein the stage arm assembly includes a stage arm support platform and is configured to support a biopsy needle; and


obtaining a tissue sample using the tomosynthesis image information, wherein the tissue sample is obtained with the biopsy needle.






aligning the equipment support platform with a breast of the patient, wherein the equipment support platform is coupled to the base by one or more slide assemblies and is configured to slide relative to the base in the X-dimension, the Y-dimension, and the Z-dimension;

compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly, wherein the breast support assembly includes a breast support platform connected to the equipment support platform and supporting the compression paddle and the breast platform;

imaging the breast of the patient with a tomosynthesis imaging system, wherein the tomosynthesis imaging system includes an imaging support platform pivotally connected to the equipment support platform and supporting an x-ray source and a receptor, and wherein the tomosynthesis imaging system is rotatable about a rotation axis defined between the x-ray source and the receptor;

positioning a biopsy needle by configuring a stage arm assembly using information from the tomosynthesis imaging system, wherein the stage arm assembly includes a stage arm support platform configured to support the biopsy needle; and

obtaining a tissue sample from the breast of the patient imaged by the tomosynthesis imaging system.



Claim 10 of the reference patent does not recite that the stage arm is rotatably positioned, however this is known from Shores as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of being able to position the biopsy needle at any and every trajectory as desired.
Further, although claim 10 of the reference patent recites a biopsy needle and recites obtaining a tissue sample from the breast, claim 10 of the reference patent does not recite that the tissue sample was obtained with the biopsy needle. However obtaining tissue samples using a biopsy needle is well understood, routine, and conventional in the art and therefore obvious to obtain the tissue sample using the biopsy needle.

Regarding claim 40:
Instant application
Reference patent
40. A method of performing a breast biopsy with a patient, the method comprising:

at least partially supporting the patient on a support surface;




















compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly connected to an equipment support platform, wherein the equipment support platform is disposed on an opposite side of the support surface from the patient; 


imaging the breast of the patient with a tomosynthesis imaging system disposed on the opposite side of the support surface, wherein the tomosynthesis imaging system is rotatable about a rotation axis substantially orthogonal to the support surface;





rotatably positioning a stage arm assembly and a biopsy needle using information from the tomosynthesis imaging system; and




obtaining a tissue sample with the biopsy needle from the breast of the patient imaged by the tomosynthesis imaging system.



positioning a patient on a table in a prone position, the table including a base having an equipment support platform extending therefrom and disposed below the table, wherein the table extends substantially along an X-dimension and a Y-dimension, and the base extends substantially along a Z-dimension, each dimension being substantially orthogonal to one another;



aligning the equipment support platform with a breast of the patient, wherein the equipment support platform is coupled to the base by one or more slide assemblies and is configured to slide relative to the base in the X-dimension, the Y-dimension, and the Z-dimension;

compressing the breast of the patient between a compression paddle and a breast platform of a breast support assembly, wherein the breast support assembly includes a breast support platform connected to the equipment support platform and supporting the compression paddle and the breast platform;

imaging the breast of the patient with a tomosynthesis imaging system, wherein the tomosynthesis imaging system includes an imaging support platform pivotally connected to the equipment support platform and supporting an x-ray source and a receptor, and wherein the tomosynthesis imaging system is rotatable about a rotation axis defined between the x-ray source and the receptor;

positioning a biopsy needle by configuring a stage arm assembly using information from the tomosynthesis imaging system, wherein the stage arm assembly includes a stage arm support platform configured to support the biopsy needle; and

obtaining a tissue sample from the breast of the patient imaged by the tomosynthesis imaging system.



Further, although claim 10 of the reference patent recites a biopsy needle and recites obtaining a tissue sample from the breast, claim 10 of the reference patent does not recite that the tissue sample was obtained with the biopsy needle. However obtaining tissue samples using a biopsy needle is well understood, routine, and conventional in the art and therefore obvious to obtain the tissue sample using the biopsy needle.

Claim 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US 10,092,358 B1 in view of Shores and Siczek.
Regarding claim 33: The reference claims do not recite that the table comprises substantially symmetrical end sections and is configured to support the patient in at least two positions, however this is known from Siczek as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of improving and/or facilitating mounting/dismounting by the patient, onto/off the table.

Claim 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US 10,092,358 B1 in view of Shores and Sendai.
claim 34: The reference claims do not recite that the tomosynthesis imaging system comprises an x-ray energy receptor disposed within at least a portion of the breast support assembly, however this is known from Sendai as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of imaging the breast in a more traditional mammographic manner.

Claim 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US 10,092,358 B1 in view of Shores and Ning.
Regarding claim 36: Claim 10 of the reference patent does not recite that the biopsy needle is removably secured to the carriage slide assembly however this is known from Ning as discussed above in the §103 rejection and therefore would have been obvious to the ordinarily skilled artisan for the purposes of maintaining sterilization (i.e., being able to replace a used biopsy needle with a clean one for the next use).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793